Nicole S. Jones Corporate Secretary and Vice President Corporate & Financial Law RoutingTL17A Two Liberty Place PhiladelphiaPA19192 Telephone215-761-3713 Facsimile215-761-5518 nicole.jones@cigna.com February 28, 2008 VIA EDGAR Securities and Exchange Commission treet NE Washington, DC20549 Attention:Filing Desk Stop 1-4 Re:CIGNA Corporation Annual Report on Form 10-K File Number 1-8323 Dear Sir or Madam: On behalf of CIGNA Corporation (the “Company”), I submit for filing pursuant to Section 13 of the Securities Exchange Act of 1934, the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. In accordance with General Instruction D(3) to Form 10-K, the Company notes that the Financial Statements in the Report do not reflect changes in any accounting principles or practices, or in the method of applying any such principles or practices except as disclosed in Notes 2,10 and16 to the financial statements. If you have any questions concerning this filing, kindly telephone me. Very truly yours, /s/ Nicole S. Jones Nicole S. Jones
